11-2043-ag
         Wang v. Holder
                                                                                       BIA
                                                                               A070 888 859
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of March, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                REENA RAGGI,
11                     Circuit Judges.
12       _______________________________________
13
14       ZHEN KAI WANG,
15                Petitioner,
16
17                        v.                                    11-2043-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Eric Y. Zheng, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Blair T. O’Connor,
28                                     Assistant Director; Juria L. Jones,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Zhen Kai Wang, a native and citizen of the People’s

 6   Republic of China, seeks review of a May 12, 2011, decision

 7   of the BIA denying his motion to reopen.     In re Zhen Kai

 8   Wang, No. A070 888 859 (B.I.A. May 12, 2011).     We assume the

 9   parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       The applicable standards of review are well-

12   established. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

13   (2d Cir. 2008).     An alien may file only one motion to reopen

14   and must do so within 90 days of the agency’s final

15   administrative decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R.

16   § 1003.2(c)(2).     Although Wang’s motion was indisputably

17   untimely and number-barred because it was filed more than

18   ten years after the agency’s final order of removal and

19   because it was his third motion to reopen, see 8 U.S.C.

20   § 1229a(c)(7)(A), (C)(i), there are no time or numerical

21   limitations for filing a motion to reopen if it is “based on

22   changed country conditions arising in the country of

23   nationality or the country to which removal has been

                                     2
 1   ordered, if such evidence is material and was not available

 2   and would not have been discovered or presented at the

 3   previous proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

 4   also 8 C.F.R. § 1003.2(c)(3)(ii).

 5       The BIA did not abuse its discretion in finding that

 6   Wang’s conversion to Christianity constituted a change in

 7   his personal circumstances, rather than a change in country

 8   conditions sufficient to excuse the untimely and number-

 9   barred filing of his motion to reopen.   See Li Yong Zheng v.

10   U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir. 2005).

11   Moreover, the BIA did not err in finding that Wang failed to

12   demonstrate a change in country conditions since the time of

13   his previous proceedings because he failed to provide

14   baseline evidence concerning conditions in China at the time

15   of his 1998 hearing or address the fact that the 1998 U.S.

16   Department of State report, “China: Profile of Asylum Claims

17   and Country Conditions,” which was submitted at the time of

18   his hearing, indicated that the Chinese government

19   repressed, harassed, and persecuted unauthorized and

20   unregistered religious groups at that time.   See 8 U.S.C.

21   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii);

22   Matter of S-Y-G, 24 I & N Dec. 247, 253 (BIA 2007)


                                   3
 1   (“compar[ing] the evidence of country conditions submitted

 2   with the motion to those that existed at the time of the

 3   merits hearing below.”).    Therefore, the BIA did not abuse

 4   its discretion in denying Wang’s motion to reopen as

 5   untimely and number-barred.    See 8 U.S.C. § 1229a(c)(7)(A),

 6   (C); see also 8 C.F.R. § 1003.2(c).

 7       We further find no error in the BIA’s denial of Wang’s

 8   motion on the grounds that he had not submitted an asylum

 9   application as required by regulation.    See 8 C.F.R.

10   § 1003.2(c)(1).

11       For the foregoing reasons, the petition for review is

12   DENIED.    Any pending request for oral argument in this

13   petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    4